Citation Nr: 0027095	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-06 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for dizziness.  

4.  Entitlement to a compensable evaluation for residuals of 
injury to the right eye, status post repair of trapdoor 
fracture and entrapment of inferior rectus muscle.  

5.  Entitlement to an effective date earlier than November 4, 
1997 for service connection for residuals of injury to the 
right eye, status post repair of trap door fracture and 
entrapment of inferior rectus muscle.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to August 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The case was subsequently transferred to the St. 
Petersburg, Florida VARO.  

In March 1998, the veteran asserted that his service-
connected disability made it difficult for him to concentrate 
and function normally.  He enclosed a March 1998 report from 
a VA physician which stated that the veteran was being 
treated for dysthymia and chronic pain (perhaps from his eye 
disorder).  It is unclear whether he is claiming entitlement 
to service connection for a psychiatric disorder or for a 
chronic pain disorder, or both.  This matter is referred to 
the RO.  Also, in the March 1998 correspondence the veteran 
indicated that he was unable to work.  Since he served in 
peacetime only and thus does not qualify for pension 
benefits, the Board assumes that he is claiming entitlement 
to a total disability rating based on individual 
unemployability.  The RO has not adjudicated this claim and 
this matter is also referred to the RO.  

The issue of entitlement to a compensable evaluation for 
residuals of injury to the right eye, status post repair of 
trap door fracture and entrapment of inferior rectus muscle 
will be the subject of a Remand at the end of this decision 
and will not be otherwise discussed herein.  

FINDINGS OF FACTS

1.  There is no evidence which relates current headaches to 
disease or injury during service or to a service-connected 
disability.  

2.  The veteran's tinnitus is not the result of disease or 
injury during service.  

3.  There is no evidence that the veteran has a current 
disability manifested by dizziness.  

4.  There is no evidence which relates dizziness to disease 
or injury during service or to a service-connected 
disability.  

5.  In November 1979, the RO denied service connection for 
residuals of an eye injury.  The veteran was notified and did 
not submit a timely notice of disagreement.  

6.  The veteran's reopened claim was received on November 4, 
1997.  

7.  Prior to November 4, 1997, the evidence of record did not 
establish that the injury to the right eye, in service, 
resulted in residual disability.  


CONCLUSIONS OF LAW

1.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Tinnitus was not incurred in or aggravated by active 
peacetime service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

3.  The claim for service connection for dizziness is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for an effective date earlier than November 
4, 1997 for residuals of injury to the right eye, status post 
repair of trap door fracture and entrapment of inferior 
rectus muscle, have not been met.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. §§ 3.105, 3.400(b)(2)(i), 3.400(k) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The threshold question 
to be answered is whether the appellant has presented 
evidence of a well-grounded claim; that is, one that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail and there is no duty to assist him 
further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Additionally, 
secondary service connection is warranted when a disability 
is proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310(a)) or, to the extent of 
any increase, there is aggravation, i.e., additional 
disability, of a nonservice-connected disability due to a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The April 1998 rating decision and the February 1999 
statement of the case adequately informed the veteran that 
his claims were not well grounded, notifying him of the lack 
of evidence to support his claim in accordance with 38 U.S.C. 
5103 (West 1991).  See Robinette v. Brown, 8 Vet. App. 69 
(1995); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).  The 
veteran has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  

1.  Service Connection for Headaches

Physicians diagnosed headaches on January 1998 and February 
1998 VA examinations.  This provides competent evidence of a 
current disability.  

The service medical records show the veteran was struck in 
the right eye by an elbow and sustained a blow out fracture.  
The fracture was repaired.  In May 1979 he complained of 
vague generalized headaches.  This is evidence of injury in 
service.  

The veteran asserts that the right eye injury during service 
results in his current headaches.  As a lay witness, he does 
not have the medical training or experience to provide 
competent testimony as to the etiology of a medical 
condition.  That is a medical question requiring evidence 
from a medical professional with the requisite expertise.  
See Rabideau, at 144.  

Review of the record does not disclose any opinion from a 
physician or other medical professional which links the 
veteran's headaches to the eye injury or to any other disease 
or injury during service.  Further, there is no evidence from 
a physician or other medical professional which links the 
veteran's headaches to the service-connected eye injury 
residuals or other service-connected disability.  38 C.F.R. 
§ 3.310(a) (1999).  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  In this regard, the report of VA hospitalization in 
October and November 1997, as well as the reports of the 
January and February 1998 VA examinations are notable for 
diagnosing headaches without connecting them to the eye 
injury or to any other injury or disease during service or 
any service-connected disability.  The February 1998 VA 
examination, provided an opinion on point.  However, the 
opinion did not support a well grounded claim.  Rather, the 
physician expressed an opinion to the effect that the claimed 
headaches were not related to the injury in service.  An 
attempt was made during VA hospitalization in October and 
November 1997 to determine if there was a relationship 
between the veteran's diplopia and his headaches but a 
neurology evaluation for that purpose could not fully 
evaluate the veteran because he did not have headaches at the 
time of the evaluation.  

The evidence does not disclose any other competent evidence 
of a nexus.  There is no testimonial or record evidence of a 
chronic headache disorder in service, rather there is only an 
isolated headache complaint in May 1979.  38 C.F.R. 
§ 3.303(b) (1999).  Since there is no competent evidence of a 
connection between the veteran's headaches and disease or 
injury during service, or a service-connected disability, the 
claim is not well grounded and must be denied.  

Because the Board will not reach the merits of this claim, 
the Board need not address the application of the benefit-of-
the-doubt rule.  See Martinez v. Brown, 6 Vet. App. 462, 464 
(1994) ("in the context of a well-grounded claim the benefit 
of the doubt doctrine applies to the adjudication of the 
merits of a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

2.  Service Connection for Tinnitus

This claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The February 1998 report from a VA audiologist 
provides a diagnosis of tinnitus and connects that diagnosis 
to the injury in service.  VA has assisted the veteran in the 
development of his claim by having him examined and obtaining 
records.  38 U.S.C.A. § 5107 (West 1991).  He has not 
identified any additional evidence which should be obtained 
to support his claim.  See Epps, at 344.  VA has completed 
its duty to assist the veteran in the development of this 
well grounded claim.  

The next stage of the analysis involves weighing the merits.  
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The connection between the veteran's claimed tinnitus and his 
head injury in service is supported only by the opinion of 
the VA audiologist.  In evaluating the merits, it becomes 
patent that the single supporting opinion is outweighed by a 
preponderance of the evidence.  38 U.S.C.A. § 5107(b) (West 
1991).  

The VA audiologist acknowledged that he had no record 
available as to the injury in service.  The veteran told the 
doctor that he sustained a severe head fracture in which his 
right eye was knocked out of the socket.  He reported having 
major reconstructive surgeries for the injury.  The veteran 
further stated that, following the injury, he had constant, 
loud, sharp ringing, bilaterally.  The VA audiologist 
enhanced the history, as provided by the veteran, with his 
own opinion.  The doctor's opinion is evidence under LeShore 
v. Brown, 8 Vet App 406, 409 (1995).  However, as the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims) (herein "the Court") 
pointed out in Swann v. Brown, 5 Vet. App. 229 (1993); and 
again in Coghill v. Brown, 8 Vet. App. 342 (1995), where a 
diagnosis relied on history as related by the claimant, the 
diagnosis can be no better than the facts alleged by the 
claimant.  

Here, the service medical records provide much more probative 
evidence as to the nature of the injury in 1979.  The service 
medical records outweigh the veteran's recollection of 
events, as told to the VA audiologist over 21 years later.  
The service medical records show the veteran sustained a trap 
door fracture of the right eye when he was struck by another 
person's elbow.  There was one surgery, in April 1979, to 
repair the fracture.  These records, made at the time of 
injury and treatment, outweigh the history related to the VA 
audiologist by the veteran many years later.  The service 
medical records establish that the veteran did not have the 
severe fracture requiring major reconstructive surgeries, on 
which the VA audiologist based his opinion.   

On VA hospitalization in October and November 1997, the 
veteran had numerous complaints, including hearing voices but 
he did not report hearing tinnitus.  Moreover, the February 
1998 VA X-rays specifically found no evidence of fracture of 
the right eye orbit.  

The report of a February 1998 VA examination by a physician 
noted the veteran's complaint of tinnitus and his description 
of the injury but, unlike the VA audiologist, this examiner 
reviewed the claims folder, including the service medical 
records.  The 1998 VA examiner based his opinion on the 
actual service medical records and examination findings.  The 
doctor was of the opinion that the veteran's tinnitus could 
not be explained as secondary to the blow out fracture of the 
right eye orbit.  The doctor reference his previous 
explanation as to why headaches were not related to service, 
noting the veteran's failure to seek medical help and what 
appeared to be exaggerated symptomatology.  Since the veteran 
had previously told the VA audiologist that he had constant, 
loud, sharp ringing, bilaterally, the opinion of the 1998 VA 
examining physician, that the failure to seek help for many 
years indicated exaggeration, is persuasive.  

The VA audiologist's opinion of a connection is not 
persuasive because it is based on a verbal history which is 
contrary to actual records made at the time of the injury and 
treatment.  The examining physician's opinion that the 
veteran is exaggerating his symptomatology is supported by 
the inconsistency between his description of symptoms and his 
failure to seek treatment for many years.  While the claim is 
supported by the VA audiologist's opinion, the rest of the 
evidence, including the service medical records and the 
opinion of the 1998 examining physician, provide a 
preponderance of evidence demonstrating that the veteran does 
not have tinnitus as the result of injury during service.  
The evidence is not in approximate balance, such that there 
is any doubt which could be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 1991).   

3.  Service Connection for Dizziness

This claim is not well grounded.  As discussed above, a well 
grounded claim requires evidence of a current disability.  
Whether there is a current disability is a question of 
medical diagnosis which requires evidence from a medical 
professional.  Because a lay witness, such as the veteran, 
does not have the medical expertise to diagnose a current 
disability, his opinion does not qualify as competent 
evidence.  See Rabideau, at 144.  

In a medical history questionnaire in conjunction with the 
examination for service discharge the veteran complained of 
having or having had dizziness or fainting spells.   However, 
a review of the record does not disclose any opinion from a 
trained medical professional that the veteran has a 
disability manifested by dizziness.  There are no diagnoses 
of labyrinthitis, Meniere's syndrome, vertigo or other 
disability with dizziness as a symptom.  As there is no 
evidence of current disability, the claim is not well 
grounded and must be denied.  38 U.S.C.A. § 5107(a) (West 
1991).  

Testing in February 1998 led to the assessment that dizziness 
was not related to either a peripheral or vestibular lesion.  
This assessment does not diagnosis the veteran as having 
dizziness; rather, on its face, it simply states that there 
is no connection.  Which brings the analysis to the second 
reason the claim is not well grounded, i.e., the lack of a 
nexus.  Again, this is a medical question of etiology which 
requires the opinion of a trained medical professional.  The 
veteran may believe that he has dizziness and that it is 
related to his injury in service; however, as a lay witness, 
he does not have the medical training and experience to 
present competent evidence as to a connection between a 
current disability and a disease or injury in service or 
service-connected disability.  Here, there is no competent 
evidence which makes the necessary connection.  However, this 
is evidence against a connection.  There is no evidence that 
there is a connection, as required for a well grounded claim.  
Because there is not evidence of a connection, the claim is 
not well grounded and it must be denied for this reason, as 
well as for the lack of evidence of current disability.   



4.  Effective Date Earlier Than November 4, 1997
for Service Connection for Residuals of Injury to the Right 
Eye

The veteran's original claim for service connection for 
residuals of a right eye injury was received in September 
1979.  In October 1979, a letter was sent to the address 
provided on the claim application and the veteran was 
informed that an examination was scheduled for November 6, 
1979, at 9:00 a.m.  There is no evidence of the letter being 
returned as undelivered.  Later in November 1979, the medical 
center informed the RO that the veteran had failed to 
cooperate with the examination.  Subsequently, in November 
1979, the RO informed the veteran that his claim had been 
disallowed.  He was notified that if he was willing to report 
for examination, another examination would be scheduled.  
There is no evidence of the letter being returned as 
undelivered.  The veteran did not respond.  Where a claim is 
denied, and the claimant does not file a notice of 
disagreement in the year after the notice letter was sent to 
him, the decision is final.  38 U.S.C.A. § 7105(b), (c) (West 
1991); 38 C.F.R. § 20.1103 (1999).  

The claim may be reopened if the veteran submits new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  In this 
case, when the claim was denied in 1979, there was no 
evidence of residual eye disability, because of his failure 
to attend the scheduled VA examination.  Thereafter, new 
evidence diagnosed a restriction in the field of vision as a 
residual of the injury.  This was new and material evidence.  
38 C.F.R. § 3.156 (1999).  The claim was reopened and service 
connection granted, effective November 4, 1997.  

The new claim had been received on November 4, 1997.  Law and 
regulations provide that the effective date of an award based 
on a claim to reopen after final adjudication shall be fixed 
in accordance with the facts found but shall not be earlier 
than the date VA receives the new claim.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) (1999).  
Thus, November 4, 1997, the date the claim was received is 
the earliest possible effective date for service connection 
for the current disability residuals.  

The only basis for an earlier effective date would be to show 
clear and unmistakable error (CUE) in the 1979 rating 
decision.  A decision containing clear and unmistakable error 
can be revised.  38 C.F.R. § 3.105(a) (1999).  When a 
decision is revised on the basis of CUE, the effective date 
of revision will be the date from which benefits would have 
been payable if the correct decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.400(k) (1999).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) Either the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made"; and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

In this case, the veteran has not alleged any specific CUE 
and the Board cannot find any CUE.  At the time of the 
November 1979 denial, the only medical evidence was the 
service medical records.  They showed that the veteran was 
responding to treatment for his eye injury.  The July 1979 
separation examination report showed the veteran's head, and 
eyes, including ophthalmoscopic findings, to be normal.  The 
right eye had visual acuity of 20/40.  This would not have 
resulted in a compensable disability.  38 C.F.R. Part 4, Code 
6079 (1979).  More significantly, there is nothing from a 
medical professional which indicates that the visual acuity 
of 20/40 would be chronic or that it would be linked to the 
injury in service.  The evidence at the time of the November 
1979 rating decision supported a determination that there was 
no disability for which service connection could be granted.  
That rating decision did not contain any error which was 
clear and unmistakable, so it can not be revised on the basis 
of CUE.  As there is no CUE, an earlier effective date can 
not be assigned on that basis.  

The veteran has not asserted and the Board can not find any 
other basis which would support the veteran's claim for an 
earlier effective date for service connection for the 
residuals of his right eye injury.  


ORDER

Service connection for headaches is denied.  Service 
connection for tinnitus is denied.  Service connection for 
dizziness is denied.  

An effective date earlier than November 4, 1997 for residuals 
of injury to the right eye, status post repair of trap door 
fracture and entrapment of inferior rectus muscle, is denied.  


REMAND

The January 1998 VA examination diagnosed a history of 
blowout fracture, right eye, with limited up gaze and down 
gaze.  His uncorrected visual acuity was 20/25 in the right 
eye.  The disorder has been evaluated under 38 C.F.R. 
§ 4.84a, Diagnostic Code (DC) 6009 (199) for unhealed 
residuals of an eye injury and that provides for rating on 
the basis of either impaired visual acuity or impairment of 
visual field loss ((DC) 6080).  However, the report did not 
provide adequate information to rate the limitation of the 
field of vision.  Thus, the veteran should be accorded an 
examination sufficient to rate the disability.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

The issue of entitlement to a compensable evaluation for 
residuals of injury to the right eye, status post repair of 
trap door fracture and entrapment of inferior rectus muscle 
is REMANDED to the RO for the following: 

1.  The veteran should be accorded an 
examination of his right eye, to include 
testing of both his visual acuity and his 
field of vision in accordance with 
38 C.F.R. §§ 4.76, 4.76a (1999).  

2.  In an increased rating case, when a 
claimant fails to report for examination 
without good cause, the claim must be 
denied.  38 C.F.R. § 3.655 (1999).  If 
the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have for missing the 
examination.  

3.  After the RO receives a complete 
report of examination of the veteran's 
field of vision, it should evaluate the 
service-connected eye disability on the 
basis of impaired visual acuity and visual 
field loss, to determine which, if either, 
provides the higher rating.  

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JOHN FUSSELL
	Acting Veterans Law Judge



 

